 


109 HR 245 IH: Date of Registry and Legal Amnesty Restoration Act of 2005
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 245 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act with respect to the record of admission for permanent residence in the case of certain aliens. 
 
 
1.Short titleThis Act may be cited as the Date of Registry and Legal Amnesty Restoration Act of 2005. 
2.Record of admission for permanent residence in the case of certain aliens 
(a)In generalSection 249 of the Immigration and Nationality Act (8 U.S.C. 1259) is amended— 
(1)in subsection (a), by striking January 1, 1972 and inserting January 1, 1986; and 
(2)by striking january 1, 1972 in the heading and inserting January 1, 1986. 
(b)Effective dates 
(1)General ruleThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act. 
(2)Extension of date of registry 
(A)Period beginning january 1, 2006Beginning on January 1, 2006, section 249 of the Immigration and Nationality Act (8 U.S.C. 1259) is amended by striking January 1, 1986 each place it appears and inserting January 1, 1987. 
(B)Period beginning january 1, 2007Beginning on January 1, 2007, section 249 of such Act is amended by striking January 1, 1987 each place it appears and inserting January 1, 1988. 
(C)Period beginning january 1, 2008Beginning on January 1, 2008, section 249 of such Act is amended by striking January 1, 1988 each place it appears and inserting January 1, 1989. 
(D)Period beginning january 1, 2009Beginning on January 1, 2009, section 249 of such Act is amended by striking January 1, 1989 each place it appears and inserting January 1, 1990. 
(E)Period beginning january 1, 2010Beginning on January 1, 2010, section 249 of such Act is amended by striking January 1, 1990 each place it appears and inserting January 1, 1991. 
 
